Citation Nr: 1519887	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected coronary artery disease, status post myocardial infarction, to include an initial rating in excess of 30 percent from December 16, 2006 to November 9, 2010, and a rating in excess of 60 percent from March 1, 2011.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran (also referred herein as "appellant") served on active duty from December 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which granted service connection for coronary artery disease, status post myocardial infarction, and assigned an initial 30 percent rating, effective December 14, 2006.  

In a June 2011 rating decision, the RO awarded a 100 percent rating for service-connected coronary artery disease, effective November 9, 2010, and assigned a 60 percent rating, effective March 1, 2011.  

In July 2011, the Veteran submitted a notice of disagreement (NOD) with the June 2011 rating decision but, in his statement, he expressly disagreed with the initial 30 percent rating assigned to his service-connected coronary artery disease.  While a higher rating for coronary artery disease was assigned in June 2011, because the Veteran submitted a timely NOD as to the initial rating assigned to his service-connected coronary artery disease and he is presumed to seek the maximum available benefit for that disability, the RO issued a statement of the case, dated July 2013, that addressed entitlement to a rating in excess of 30 percent from December 14, 2006 to November 9, 2010, and a rating in excess of 60 percent from March 1, 2011.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the title page of this decision.

Thereafter, in August 2013, the Veteran perfected his appeal for an increased rating by submitting a timely substantive appeal via VA Form 9.  On his VA Form 9, the Veteran requested a Board hearing to be conducted via video-conference.  A video-conference hearing was scheduled in July 2014 and notice of the scheduled hearing was sent to the Veteran's address of record in May 2014; however, on May 30, 2014, the Veteran submitted a written statement requesting that his scheduled hearing be cancelled.  Therefore, his Board hearing request has been withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

The Board observes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files associated with the Veteran's claim.  A review of VBMS reveals a copy of the Veteran's death certificate and an April 2015 Social Security Administration Inquiry, which verifies the Veteran's death.  Otherwise, the documents located on VBMS and Virtual are either duplicative of records already in the paper claims file or irrelevant to this appeal.  


FINDING OF FACT

In February 2015, the Board received a copy of the Veteran's death certificate that reflects that he died earlier that month, which was subsequently verified by the Social Security Administration in April 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. 
§ 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


